DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/5/2022 has been entered and claims 2 and 5 are cancelled, thus claims 1, 3-4 and 6-25 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn. 	The amendment to claim 18 overcomes the previous 112(b) rejection, therefore the 112(b) rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1, 3-4 and 6-25 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display device “wherein the first pixel area comprises a plurality of first sub-pixel areas, wherein the second pixel area comprises a plurality of second sub-pixel areas, and wherein a number of the second sub-pixel areas per a unit area is less than a number of the first sub-pixel areas per the unit area, and wherein a size of each of the second sub-pixel areas is greater than a size of each of the first sub-pixel areas” as recited in claims 1 and 25; and  	a display device “wherein the display panel further comprises a plurality of inorganic insulation layers at a plurality of different layers from each other on the substrate and insulating the conductive layers, wherein at least one of the inorganic insulation layers has an opening overlapping the transmission area, and wherein the display device further comprises a shielding layer overlapping at least the first surrounding area and the second surrounding area” as recited in claim 13. 	 	Claims 3-4, 6-12 and 14-24 are also allowed for further limiting and depending upon allowed claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892